Citation Nr: 0726324	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-15 422	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM).

2.  Entitlement to service connection for coronary artery 
disease (CAD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had military service with the Army National 
Guard from June 1967 to September 1971, with periods of 
active duty for training (ACDUTRA) from September 1967 to 
January 1968, and in August 1968, August 1969, July and 
August 1970, and July and August 1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2005 rating action that denied service 
connection for DM, CAD, and hypertension, and a June 2006 
rating action that denied a T/R.

In an August 2006 statement, the appellant requested a Board 
hearing at the RO.  By decision of April 2007, the Board 
remanded this case to the RO to afford him an opportunity for 
a Board hearing at the RO.  However, the appellant withdrew 
his hearing request in a written statement which was received 
in May 2007, before any Board hearing was conducted.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.  

2.  DM was first manifested just prior to ACDUTRA in July 
1971, and the persuasive, competent evidence establishes no 
nexus between such current disability and the appellant's 
ACDUTRA or any incident thereof.

3.  CAD was first manifested many years after ACDUTRA, and 
the persuasive, competent evidence establishes no nexus 
between such current disability and the appellant's ACDUTRA 
or any incident thereof.

4.  Hypertension was first manifested many years after 
ACDUTRA, and the persuasive, competent evidence establishes 
no nexus between such current disability and the appellant's 
ACDUTRA or any incident thereof.

5.  The appellant is not service connected for any 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DM are not met.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  The criteria for service connection for CAD are not met.  
38 U.S.C.A.               §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

3.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A.   §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

4.  The claim for a T/R is without legal merit.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

July 2004 and April 2006 pre-rating RO letters informed the 
appellant of the VA's responsibilities to notify and assist 
him in his claims, and what was needed to establish 
entitlement to service connection and a T/R, respectively.  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the appellant get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and reiterated the type of records that the VA would make 
reasonable efforts to get, and requested the appellant to 
furnish any evidence that he had in his possession that 
pertained to his claims.  The Board thus finds that the July 
2004 and April 2006 RO letters satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, documents 
fully meeting the VCAA's notice requirements was furnished to 
the appellant prior to the February 2005 and June 2006 rating 
actions on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between an 
appellant's service and that disability, the degree of 
disability, and the effective date pertaining thereto).  In 
this case, the appellant's non-veteran status is not at 
issue, and he was notified of the degree of disability and 
effective date information in the April 2006 RO letter, thus 
meeting the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all available evidence 
necessary to substantiate his claims, to include obtaining 
all available service medical records, and pertinent post-
service VA and private medical records.  The appellant was 
afforded comprehensive VA examinations in December 2004.  In 
January 2005, RO officials certified that all efforts to 
obtain additional service medical records from the National 
Personnel Records Center and the Army National Guard had been 
exhausted, and that further efforts to obtain such records 
would be futile.  In May 2007, the appellant withdrew his 
request for a Board hearing in these claims.  Significantly, 
the appellant has not identified, nor does the record 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
February 2005, the appellant's attorney stated that the 
appellant had submitted all available records that he had in 
his possession, and that he had no additional records to 
submit.  In a May 2006 statement, the appellant stated that 
he had previously submitted all information regarding all of 
his claims.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

A.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA, or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    
 
The appellant contends that stress from his military service 
caused DM, which then caused CAD and hypertension.        

Although the appellant currently suffers from DM, CAD, and 
hypertension, the persuasive, competent evidence establishes 
that none of those disorders is medically related to his 
ACDUTRA or any incident thereof.  

With respect to the claim for service connection for DM, the 
available service medical records are completely negative for 
complaints, findings, or diagnoses of any such disorder prior 
to July 1971.  The urine was negative for sugar on June 1967 
examination for enlistment into the National Guard, and on 
examination of January 1968.  The first evidence of DM was 
that noted by the appellant's private physician, R. Smith, 
M.D., just prior to entry into ACDUTRA in July 1971, when a 
history of mouth dryness and a 40-pound weight loss over the 
past year was noted, and the doctor felt that it was very 
likely that he had DM.  The juvenile onset DM subsequently 
diagnosed during military hospitalization during ACDUTRA in 
July and August 1971 reflects only evaluation and treatment 
of the appellant for a pre-existing condition, as a history 
of a gradual increase in lethargy, increasing polydipsia and 
polyuria, and a 30-pound weight loss over the past several 
months was noted, as well as a private physician's diagnosis 
of DM prior to ACDUTRA.  During his hospital course, the 
appellant was treated with insulin and his blood sugar was 
controlled, and he was released to duty.  

On December 2004 examination, a VA physician reviewed the 
appellant's claims folder, military medical records, and 
post-service medical history, and after current examination 
opined that is was not as likely as not that service-incurred 
stress resulted in his DM.  In reaching this conclusion, the 
examiner stated that he also reviewed medical literature that 
did not support a causal relationship between stress and DM; 
rather, the most common causes of DM were usually genetic in 
origin, and these had to do with diet and hereditary factors.

The Board accords great probative value to the comprehensive 
2004 VA examination report, as the comments and opinions 
therein were rendered by a physician who reviewed the entire 
claims folder, the appellant's documented military and 
medical history, and all past recorded clinical findings and 
diagnoses, and reached conclusions as to the etiology of the 
DM based on current examination of the appellant and 
consideration and specific discussion of all pertinent 
medical evidence and events reflected in the evidentiary 
record, to include medical literature.  Hence, the Board 
considers the 2004 VA medical report to play a decisive role 
in the disposition of the issue of service connection for DM 
on appeal, and finds that the most persuasive medical 
evidence that specifically addresses medical etiology and 
nexus militates against the claim for service connection.  

In this regard, the Board has also considered J. Travis, 
M.D.,'s February 2005 medical report wherein he noted the 
appellant's history of discharge from National Guard service 
in 1971 secondary to the onset of DM, and opined that it was 
at least as likely as not that his DM was aggravated by his 
National Guard service.  However, the Board finds Dr. Travis' 
opinion to be of little probative value, as his report 
contains no reasons or bases for arriving at this conclusion, 
and no indication of what, if any, records other than his own 
examinations that he reviewed in arriving thereat.  It 
appears that Dr. Travis reached his conclusion merely on the 
basis of an incomplete medical history given by the 
appellant, without a review of his claims folder and the 
medical records contained therein which clearly show the 
onset of DM prior to ACDUTRA in July 1971, and the 
appellant's uneventful return to military duty following 
military hospital evaluation and treatment for the pre-
existing condition in August 1971.  The Board notes that, as 
a medical opinion can be no better than the facts alleged by 
a claimant, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).         

Hence, the Board considers the 2004 VA examination report to 
play a decisive role in the disposition of the issue of 
service connection for DM on appeal, and finds that the most 
persuasive medical evidence that specifically addresses 
medical etiology and nexus militates against the claim for 
service connection.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski,       1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has also considered the assertions of the 
appellant, and the March 2005 statements from 11 persons who 
stated that they knew that he was being treated for DM during 
his military service in connection with the claim on appeal.  
However, the statements from the 11 individuals do not 
provide a basis for the grant of service connection, inasmuch 
as inservice treatment of the appellant for DM that pre-
existed his July 1971 ACDUTRA is conceded.  As a layman 
without the appropriate medical training and expertise, the 
appellant is not competent to render a probative opinion on 
medical matters such as the etiology of his DM and its 
relationship to his ACDUTRA.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997)  (a layman is generally not capable of opining on 
matters requiring medical knowledge).  The Board emphasizes 
that medical matters such as diagnosis, causation, and 
etiology are solely within the province of trained medical 
professionals.  Hence, the appellant's assertions in this 
regard have no probative value.

With respect to the claims for service connection for CAD and 
hypertension, the available service medical records are 
completely negative for complaints, findings, or diagnoses of 
any such disorders.  The heart and vascular system were 
normal on June 1967 examination for enlistment into the 
National Guard, at which time a blood pressure reading of 
120/80 was recorded; on examination of January 1968, at which 
time a blood pressure reading of 130/64 was recorded; and on 
examination during hospitalization in July and August 1971, 
at which time a blood pressure reading of 106/70 was 
recorded.  The first evidence of CAD and hypertension was 
that noted in August 1997 Bryan Memorial Hospital records, 
many years post service, at which time the hypertension was 
noted to have had its onset 5 years ago, which is 
approximately 1992; however, the Board notes that there was 
no history, findings, or medical opinion relating the CAD or 
hypertension to the appellant's ACDUTRA or any incident 
thereof.  

On December 2004 examination, a VA physician reviewed the 
appellant's claims folder, military medical records, and 
post-service medical history which showed a diagnosis of DM 
in 1971, the onset of heart disease in 1997, and the 
appellant's father's CAD at the age of 54.  After current 
examination which showed a blood pressure reading of 162/82, 
the doctor diagnosed CAD as a complication of DM, and opined 
that is was not as likely as not that service-incurred stress 
resulted in his DM with subsequent complications causing 
heart disease.  In reaching this conclusion, the examiner 
noted that the appellant's timeframe for CAD secondary to 
longstanding DM was quite clear, as it was well known in 
medical literature that after many years DM could certainly 
cause microvascular disease which could easily lead to other 
end-organ damage.  Thus, he opined that it was very likely 
that the appellant's CAD was secondary to longstanding 
insulin-dependent DM, with his family history also certainly 
a risk factor.  (As noted above, the Board has denied service 
connection for DM.)

The Board accords great probative value to the comprehensive 
2004 VA examination report, as the comments and opinions 
therein were rendered by a physician who reviewed the entire 
claims folder, the appellant's documented military and 
medical history, and all past recorded clinical findings and 
diagnoses, and reached conclusions as to the etiology of his 
heart disease based on current examination of the appellant 
and consideration and specific discussion of all pertinent 
medical evidence and events reflected in the evidentiary 
record, to include medical literature.  Hence, the Board 
considers the 2004 VA medical report to play a decisive role 
in the disposition of the issues of service connection for 
CAD and hypertension on appeal, and finds that the most 
persuasive medical evidence that specifically addresses 
medical etiology and nexus militates against the claims for 
service connection.  

Moreover, the record contains no other persuasive evidence of 
a nexus between any CAD or hypertension and the appellant's 
ACDUTRA.  On November 1998 cardiology evaluation, C. Wilson, 
M.D., noted risk factors for the appellant's CAD to include 
his age, male sex, and history of hypertension and DM, but 
that evaluation report did not link any cardiovascular 
disease to the appellant's ACDUTRA or any incident thereof, 
and the Board, above, has denied service connection for DM.  

In a February 2005 statement, Dr. Travis noted the 
appellant's history of atherosclerotic heart disease, 
hypertension, and DM, and opined that the heart disease was a 
result of the DM, and that it was at least as likely as not 
that the heart disease and hypertension had been aggravated 
by his National Guard service.  However, the Board, above, 
has denied service connection for DM, and also notes that 
National Guard service other than ACDUTRA is not qualifying 
military service for the establishment of service connection 
for a disability.  Moreover, the Board accords no probative 
value to Dr. Travis' opinion that the appellant's National 
Guard service aggravated his cardiovascular disease, inasmuch 
as that opinion appears to be based on an inaccurate factual 
premise, and a medical opinion based thereon has no probative 
value.  See Reonal, 5 Vet. App. at 461; Swann, 5 Vet. App. at 
233; Black, 5 Vet. App. at 180.  It appears that Dr. Travis 
reached his conclusion merely on the basis of an incomplete 
medical history given by the appellant, without a review of 
his claims folder and other significant post-service medical 
records contained therein, which clearly show that any 
cardiovascular disease did not begin until many years 
following his discharge from all military service in 1971, 
with hypertension initially appearing in 1992 and CAD in 
1997.  Thus, any cardiovascular disease such as CAD and 
hypertension could not have been "aggravated" by military 
service that took place many years prior to its onset.

Hence, the Board considers the 2004 VA examination report to 
play a decisive role in the disposition of the issues of 
service connection for CAD and hypertension on appeal, and 
finds that the most persuasive medical evidence that 
specifically addresses medical etiology and nexus militates 
against the claims for service connection.  See Hayes, 5 Vet. 
App. at 69-70 (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood, 1 Vet. App. at 192-93).  See also Guerrieri, 
4 Vet. App. at 470-471 (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion he reaches; as 
is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

In addition to the medical evidence of record, the Board also 
has considered the appellant's assertions in connection with 
the claims on appeal.  However, as a layman without 
appropriate medical training and expertise, he simply is not 
competent to render a probative (persuasive) opinion on a 
medical matter-such as whether there is a medical nexus 
between any currently-diagnosed cardiovascular disease and 
his ACDUTRA.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu.  See also Routen, 10 Vet. App. at 186 (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board emphasizes that medical matters such 
as diagnosis, causation, and etiology are solely within the 
province of trained medical professionals.  Hence, the 
appellant's assertions in this regard have no probative 
value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for DM, CAD, and hypertension 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  A T/R

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  For the above purpose of 
one 60% disability, disabilities of 1 or both lower 
extremities will be considered as 1 disability, including the 
bilateral factor.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In this case, the appellant is not service connected for any 
disability upon which entitlement to a T/R may be 
established.  The Board, above, has denied service connection 
for DM, CAD, and hypertension.  

As the appellant's claim for a T/R does not present a basis 
upon which relief may be granted, it has no legal merit.  As 
the disposition of this claim is based on the law and not the 
facts of this case, the claim for a T/R must be denied based 
on lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Service connection for DM is denied.

Service connection for CAD is denied.

Service connection for hypertension is denied.

A T/R is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


